Citation Nr: 1513365	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-31 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to July 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, a travel board hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  A bilateral hearing loss disability is not attributable to service, and a sensorineural hearing loss was not compensably disabling within one year following the Veteran's separation from active duty.  

2.  Tinnitus is not attributable to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or aggravated inservice, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Tinnitus was not incurred or aggravated inservice.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In June 2009 correspondence VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice regarding how VA assigns disability ratings and effective dates. 

The VCAA requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  In this regard, the record reflects that all pertinent available service treatment records and all other available post-service evidence identified by the Veteran have been obtained.  The Veteran's written statements, and his testimony before the undersigned are also of record.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  Further, the Veteran was provided a VA examination in November 2009.   On review, the examination is adequate to determine whether service connection is warranted for the disorders at issue.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Service connection may be granted for certain chronic diseases, including a sensorineural hearing loss, if manifested to a compensable degree within one year following discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims he has had hearing loss and tinnitus since he was exposed to helicopter noise while in service.  The Veteran is competent to report hearing loss and ringing in his ears and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has also reported having problems with hearing and tinnitus in service and that these problems have continued since.  

A review of the service treatment records reveals that they are devoid for any evidence of complaints or findings relating to either a hearing loss, as that term is defined by 38 C.F.R. § 3.385, or tinnitus inservice.

The Veteran was seen for a VA examination in November 2009.  He reported that while on active duty he was exposed to weapons fire and flight line noise without hearing protection.  In discussing his postservice acoustic history the Veteran stated that he had worked as an auto mechanic for more than 30 years without hearing protection, but he denied recreational noise exposure.  Audiometric examination revealed that the appellant demonstrated a hearing loss as that term is defined by 38 C.F.R. § 3.385.  Significantly, after reviewing all of the evidence the VA examiner opined that the hearing thresholds seen during the examination along with tinnitus were not caused by or a result of unprotected military noise exposure.  The VA examiner found that it was more likely than not that the Veteran's tinnitus and hearing loss were due to the extensive 35 years of work as an auto mechanic without hearing protection.  While the examiner acknowledged that there was an inservice threshold shift, she specifically found that the Veteran had normal hearing bilaterally at service entrance and separation to calibrated audiometric testing.  Hence, she opined that there was no military service related noise induced hearing pathology at that time for which tinnitus can by medically linked to service.  Finally, the examiner noted that there was no documentation of any complaint of tinnitus within the service treatment records.  

In March 2013, the Veteran was examined by ENT Associates.  The Veteran reported a history of gradual bilateral hearing loss that began years ago, and ringing in both ears.  The Veteran reported a history of loud noise exposure during military helicopter landings without hearing protection.  The examiner did not note the appellant's postservice work as an auto mechanic.  Following the examination the assessments were bilateral hearing loss due to military noise exposure, and tinnitus secondary to hearing loss.  

The Veteran testified before the undersigned in January 2015.  He reported a history of inservice noise exposure on the flight line, as well as postservice exposure as an auto mechanic specializing in electrical and air conditioning systems.  The appellant reported that he did not use hearing protection either inservice or postservice, but he argued that noise environment of working in electrical and air conditioning systems paled in comparison to the noise environment inservice.  

After considering all of the evidence of record, to include the appellant's statements and testimony, the Board finds that the preponderance of the most probative evidence is against entitlement to service connection for hearing loss and tinnitus.  In this regard, the service treatment records are devoid of any complaints or findings regarding either disorder notwithstanding the fact that the appellant did not use hearing protection while on active duty.  Further, there is no competent evidence that a sensorineural hearing loss was compensably disabling within one year of the Veteran's separation from active duty.  Finally, the record includes the opinion of a November 2009 examiner who, after considering both the appellant's inservice and postservice noise exposure found that it was more likely than not that the Veteran's tinnitus and hearing loss were due to the extensive 35 years of working as an auto mechanic without hearing protection.  

The Board acknowledges that a health care professional at ENT Associates found that the appellant's bilateral hearing loss was due to military noise exposure, and that tinnitus was secondary to hearing loss.  Significantly, however, the report from ENT Associates does not make any reference whatsoever to the appellant's postservice occupation in the auto repair field.  Hence, this opinion is of limited probative value, and it is outweighed by the VA opinion which considered the appellant's complete medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The only other evidence in this regard consists of the Veteran's statements.  Veterans are competent to testify as to some matters of diagnosis and etiology and lay testimony as to such matters cannot be categorically rejected.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 , n. 4 (2011).  Here, however, the etiology of the appellant's hearing loss and tinnitus relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).
 
Even assuming, however, that a layperson is competent to opine that current hearing loss disability or tinnitus are related to in-service noise exposure, the Board finds that the professional opinions offered outweigh his lay opinion, and that the November 2009 opinion carries the greatest probative value given that it considered all the evidence.

Accordingly, the Board denies entitlement to service connection for hearing loss and tinnitus.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


